Citation Nr: 0810897	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  03-21 916	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a dental disability 
claimed as secondary to service-connected diabetes mellitus 
(DM).

2.  Entitlement to service connection for a liver disability 
claimed as secondary to service-connected DM.

3.  Entitlement to service connection for a kidney disability 
claimed as secondary to service-connected DM.

4.  Entitlement to service connection for a bilateral foot 
disability claimed as secondary to service-connected DM.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and daughter


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1967 to October 
1968.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 2004 rating action that denied 
service connection for eye, dental, liver, kidney, and 
bilateral foot disabilities, each claimed as secondary to 
service-connected DM.

In July 2005, the veteran, his wife, and daughter testified 
at a Board hearing before a Veterans Law Judge (VLJ) at the 
Huntington, West Virginia RO. 

By decision of September 2005, the Board remanded this case 
to the RO for further development of the evidence and for due 
process development.

By rating action of August 2007, the RO granted service 
connection for a bilateral eye disability as secondary to the 
service-connected DM; this constitutes a full grant of the 
benefit sought on appeal with respect to that issue.  The RO 
also granted service connection for peripheral neuropathy 
(PN) of each lower extremity as secondary to the service-
connected DM; the issue of service connection for a bilateral 
foot disability, other than lower extremity PN, claimed as 
secondary to service-connected DM, remains for appellate 
consideration.

For reason expressed below, the issues on appeal are being 
remanded to the Cleveland RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
veteran when further action on his part is required.


REMAND

In a statement which was received in January 2008, the 
veteran requested a Board hearing before a VLJ at the 
Huntington, West Virginia RO (Travel Board hearing).

To ensure full compliance with due process requirements, 
these matters are hereby REMANDED to the Cleveland RO via the 
AMC for the following action:

The Cleveland RO should schedule a Travel 
Board hearing for the veteran and any 
witnesses at the Huntington, West 
Virginia RO.  Notice to report for the 
hearing should be sent to the veteran, 
with a copy to his representative.  Any 
failure of the veteran to report for the 
hearing should be clearly documented for 
the record.  Thereafter, the claims 
folder should be transferred back to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

